PER CURIAM.
Each of these cases involves substantially the same question determined in No. 6921, Dennis H. Cronin, United States Marshal for the District of Nebraska, et al., v. William J. Fox, 11 F.(2d) 139 (opinion this day filed). They were submitted to this court on appeal under a stipulation to abide the decision in No. 6921. The judgment and order in each of these eases sustaining the application for writ of habeas corpus and discharging the prisoner from custody and imprisonment is reversed, and the cases are remanded to the District Court for such further proceedings as suggested in th opinion in No. 6921, Cronin et al. v. William J. Fox, 11 F.(2d) 139.
Reversed and remanded.